Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 19 are objected to because of the following informalities:  
Claim 13 recites in lines 8-9 “said first said first”, which appears to be a typo, and one of the “said first” should be removed.
Claim 19 recites in line 9 “wherein said text”, which appears to miss a word “first” and should be replaced with “wherein said first text”.
Appropriate correction is required.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a file receiving mechanism”, “a processing mechanism” in claims 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in line 10 "said tagging image file”.  There is insufficient antecedent basis for “said tagging image file” in this claim limitation since it is unclear which of the “one or more tagging image files” “said tagging image file” is referring to. For the rest of this office action, examiner will interpret “one or more tagging image files” as “a tagging image file”.
Claims 2-12 depend on claim 1 and therefore are rejected on the same ground as claim 1.
Claim 13 recites in line 10 "recognizing said text and extracting text data”.  There is insufficient antecedent basis for “said text” in this claim limitation. It is also unclear from where the “text data” are extracted. For the rest of this office action, examiner will interpret “said text” as “said first text”, and “extracting text data” as “extracting text data from said first text”.
Claims 14-18 depend on claim 13 and therefore are rejected on the same ground as claim 13.
Claim 19 recites in line 9 “said text”. There is insufficient antecedent basis for “said text” in this claim limitation. For the rest of this office action, examiner will interpret “said text” as “said first text”.
Claim 19 recites in line 15-17 “said data”. There is insufficient antecedent basis for “said data” in this claim limitations. For the rest of this office action, examiner will interpret “data” in line 11 as “second data” to distinguish from “data” in line 9.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Haas et al., US 7400785 B2, issued on July 15, 2008, hereinafter Haas.
Jung et al., US 20060008147 A1, published on January 12, 2006, hereinafter Jung.
Hvidtfeldt et al., US 20100213251 A1, published on August 26, 2010, hereinafter Hvidtfeldt.
Morris et al., US 20040230966 A1, published on November 18, 2004, hereinafter Morris.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14 and 16-18 are rejected under 35 U.S.C. 102(a) as anticipated by Haas. 
Regarding claim 13, Haas discloses a method of associating data to digital image files (Haas: Fig. 7), the method comprising: 
capturing with an imaging device a plurality of digital image files; (Haas: camera 102 in Fig. 1 captures images (col. 5, line 44; col. 7, line 5))
receiving at a device having a processor said plurality of digital image files each having file data; (Haas: 700 of Fig. 7; col. 7, lines 2-7.)
among said plurality of digital image files, identifying with said device a first tagging image file having an image of a first text and a second tagging image file having an image of a second text; identifying a first set of digital image files comprised of image files between said first said first tagging image file and said second tagging image file; (Haas: Fig. 7; col. 5, lines 24-26 and 36-42; col. 7, lines 7-14, 26-34 and 40-49. For example, a reference image containing text “JOE” and “SUSAN” are interpreted as the claimed first and second tagging image files, and Joe’s pictures are interpreted as the claimed “first set of digital image files”.)
recognizing said text and extracting text data; (Haas: 704 of Fig. 7; col. 7, lines 14-25) and 
applying at least a portion of said text data to the file data of each of the digital image files within said first set of digital image files. (Haas: 706 of Fig. 7; col. 7, lines 26-34.) 
Regarding claim 14, Haas discloses the method of claim 13, wherein applying a portion of said text to the file data includes naming the one or more digital image files. (Haas: 706 of Fig. 7; col. 7, lines 26-34)
Regarding claim 16, Haas discloses the method of claim 13, further comprising saving the one or more digital image files to a storage medium after applying said text data to the file data. (Haas: 708, Fig. 7; col. 7, lines 34-36)
Regarding claim 17, Haas discloses the method of claim 14, further comprising creating a folder, naming said folder based on said text, and moving said set of digital image files into said folder. (Haas: col. 7, lines 31-39.)
Regarding claim 18, Haas discloses the method of claim 14, further comprising recognizing said second text, extracting second text data, and applying at least a portion of said second text data to the file data of each of the digital image files within a second set of digital image files. (Haas: 704, 706 and 710 of Fig. 7; col. 5, lines 24-26 and 36-42; col. 7, lines 14-34 and 40-49. As disclosed by Haas, when receiving and processing images the image association system 312 of Fig. 3 will identify a reference image (i.e., the image containing the text “JOE”) (step 702 of Fig. 7; col. 7, lines 7-14) and generate file name for images associated with the reference image (i.e., images related to Joe) (step 706 of Fig. 7; col. 7, lines 26-34) and then will check to see if there exist other reference images (such as the image containing the text “SUSAN”). (See step 710 of Fig. 7; col. 7, lines 40-49). A reference image containing text “JOE” and “SUSAN” (col. 5, lines 24-26 and 36-42) are interpreted as the claimed first and second tagging image files, and Susan’s pictures are interpreted as the claimed “second set of digital image files”.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hass in view of Jung.
Regarding claim 1, Haas discloses a data association device for associating data to image files, (Haas: Figs. 1-3) the device comprising: 
a file receiving mechanism configured to receive a plurality of image files previously captured by an imaging device; (Haas: col. 7, lines 2-7. camera 102 in Fig. 1 or elements 200-214 in Fig. 2 are interpreted as playing, among other roles, the role of the claimed “imaging device”. The memory 302 of the computer 104 in Fig. 3 or the device memory 216 in Fig. 2 acts as “a file receiving mechanism”. In case of Fig. 3, “the one or more I/O devices 306 are configured to facilitate communications with the camera 102”. With regard to the claimed “a plurality of image files previously captured”, col. 3, lines 54-58 discloses that “The image association system 220 is used to associate images with each other as they are captured to either enable descriptive naming of the images within the camera, or to facilitate later descriptive naming of the images on another device, such as the computing device 104.” In other words, Haas discloses two possible implementations of the imaging association technique, one using 220 by itself in a camera 102 (naming done in camera) and the other using 312 in a computer 104 (naming done later) with 220 only serving as a facilitator. By having “previously captured” in the claim language applicant intends to emphasize the case similar to 312 in Fig. 3, i.e., naming is mainly done later after images are already captured. In the following, we will refer mostly to descriptions related to Fig. 3. Although many descriptions are for the camera-side image association system 220, but as stated by Haas in col. 4, lines 32-39 that “As with the camera-side image association system 220, the computer-side image association system 312 associates captured images with each other and, in some cases, may assign descriptive names to the images. In cases in which the camera 102 is not equipped to perform optical character recognition, the image association system 312 may include one or more optical character recognition algorithms 314.” In other words, descriptions about the functioning of the camera-side image association system 220 apply to the functioning of the computer-side image association system 312. As indicated by Haas, all functions of “the camera-side image association system 220” can be performed by “the computer-side image association system 312”, particularly when “the camera 102 is not equipped to perform optical character recognition”, since in this case the camera 102 will not be able to even recognize the text data in the file name reference image or the claimed “tagging image files” and even less to associate the text data with the image files. With this in mind, i.e., assuming that “the camera 102 is not equipped to perform optical character recognition”, all descriptions about the functioning of the camera-side image association system 220 are interpreted also as the descriptions about the functioning of the computer-side image association system 312)
a storage medium configured to store one or more of said plurality of image files; (Haas: col. 3, lines 48-50; col. 4, lines 40-43; image database 316 in Fig. 3 or storage memory 224 in Fig. 2 = “storage medium”) and 
a processing mechanism (Haas: computer 104 of Figs. 1 & 3 and in particular, imaging association system 312 in Fig. 3) configured to 
identify, among said plurality of image files, a tagging image file having an image of a text Haas: step 702 in Fig. 7; file name reference image = “a tagging image file”; col. 7, lines 7-14; the file name reference image contains the file name for all images associated by “the camera-side image association system 220” in Fig. 2 (see col. 3, lines 54-58, and further described in steps 608-614 of Fig. 6). Haas also discloses capturing a reference image (“tagging image file”) containing a text such as “JOE” and then capturing images related to Joe thereafter (see col. 5, lines 24-26).)
extract said data from the text; (Haas: step 704, Fig. 7; col. 7, lines 14-25)
associate said data to said set of images files; (Haas: step 706, Fig. 7; col. 7, lines 26-34) and 
save said set of image files having said data associated therewith onto the storage medium. (Haas: step 708, Fig. 7; col. 7, lines 34-36)
In the above rejection, examiner has interpreted “a plurality of image files previously captured” as being implied by the disclosure of Haas as discussed above in regard to the first limitation, since in the cases in which the camera 102 is not equipped to perform optical character recognition “the camera-side image association system 220” will not be able to recognize the file name in the file name reference image and thus will not be able to perform “descriptive naming of the images within the camera” but rather “to facilitate later descriptive naming of the images on another device, such as the computing device 104.” (See col. 3, lines 54-58 and col. 4, lines 32-39 of Haas) By using the phrase “to facilitate later descriptive naming of the images”, Haas’ disclosure has implied, according to examiner’s interpretation, that “the images” are “previously captured”. However, in case applicant disagrees with above examiner’s interpretation, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Haas’ disclosure with an option to perform all the functions of “the camera-side image association system 220” by “the computer-side image association system 312” so as to enable a more flexible and robust data association device for associating data to image files. According to Haas’ disclosure, “the camera-side image association system 220” and “the computer-side image association system 312” are equivalent in terms of performing data association functions, i.e., each of them “associates captured images with each other and” “may assign descriptive names to the images”. (See col. 3, lines 54-58 and col. 4, lines 32-39 of Haas) In other words, having such an option would not change the working of Haas’ device, which in fact already have “the computer-side image association system 312” implemented ready to perform the functions of “the camera-side image association system 220”. One of ordinary skill in the art would be motivate to make such a modification in order to expand the application of Haas’ data association device to a broad range of cases including the “cases in which the camera 102 is not equipped to perform optical character recognition” as pointed out by Haas (col. 4, lines 35-37) and in which the image association system in Haas will be processing “a plurality of image files previously captured”.
Haas discloses "optical character recognition algorithm" for recognizing text in an image and teaches that the recognized text or "the deciphered name" can be presented "to the user for verification". (Haas: 314 in Fig. 3; col. 7, lines 17-19 and 22-24) But Haas does not disclose explicitly identifying a tagging image file having an image of a text by recognizing said text.
However, Jung teaches, in the analogous art of image processing, identifying one or more images by recognizing text in said one or more images. (Jung: Abstract; [0123]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Haas' disclosure with Jung' teachings by combining the image association device (from Haas) with the technique for image identification through text recognition (from Jung) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the image association device would still associate images in the way according to Haas and the technique for image identification through text recognition would continue to function as taught by Jung. In fact, with the inclusion of Jung's technique, the image association device of Haas would be much more effective and robust since Jung's technique provides a practical and alternative way to identify the tagging image at the image association system 312 of the computing device 104 after the tagging image was designated by the camera side image association system 220 (Haas: col. 7, lines 3-14). Jung's technique also provides an alternative way to check the text in the tagging image to verify the validity of the tagging image as suggested by Haas (Haas: col. 7, lines 22-24). Furthermore, Jung's technique would enable a better and more accurate way to identify an image (Jung: Abstract).
Therefore, it would have been obvious to combine Haas with Jung to obtain the invention as specified in claim 1.
Regarding claim 2, Haas {modified by Jung} discloses the device of claim 1, wherein the processing mechanism names said plurality of image files based on said data. (Haas: Col. 7, lines 26-34)
Regarding claim 3, Haas {modified by Jung} discloses the device of claim 1, wherein the processing mechanism is automated. (Haas: the processing mechanism is realized by a computer 104 of Figs. 1 & 3 with program steps in Fig. 7)
Regarding claim 4, Haas {modified by Jung} discloses the device of claim 1, further comprising a display for displaying the contents of the storage medium. (Haas: col. 5, lines 18-21; col. 8, lines 48-52)
Regarding claim 5, Haas {modified by Jung} discloses the device of claim 1, wherein the processing mechanism changes the names of the set of image files from an initial set of file names retrieved by the file receiving mechanism into a revised set of file names based on said data. (Haas: col. 3, lines 54-58; col. 7, lines 26-34; the image association system 220 is inside the camera 102 and does the first image association “to facilitate later descriptive naming of the images on another device, such as the computing device 104”; the image association system 312 is inside the computer 104 and carries out the processing steps described in Fig. 7 to provide the “descriptive naming of the images”)
Regarding claim 6, Haas {modified by Jung} discloses the device of claim 1, wherein the set of image files is a series of consecutive image files. (This is implied by the working of the image association system such as the camera-side image association system 220 in Fig. 2 (col. 3, lines 54-58); also see col. 5, lines 24-28)
Regarding claim 7, Haas {modified by Jung} discloses the device of claim 1, wherein the processing mechanism is further configured to identify a series of image files between two tagging image files. (Haas discloses capturing a reference image (“tagging image”) containing a text such as “JOE” and then capturing images related to Joe thereafter (see col. 5, lines 24-26). Haas further discloses that after finishing taking pictures of Joe, if a user wishes to take pictures of a person named “Susan”, the user will take a reference image containing the word “SUSAN” and then pictures related to Susan as the user has done with respect to Joe (see col. 5, lines 36-42). Haas also discloses, with reference to Fig. 7, that when receiving and processing images the image association system 312 of Fig. 3 will identify a reference image (i.e., the image containing the text “JOE”) (step 702 of Fig. 7; col. 7, lines 7-14) and generate file name for images associated with the reference image (i.e., images related to Joe) (step 706 of Fig. 7; col. 7, lines 26-34) and then will check to see if there exist other reference images. (See step 710 of Fig. 7; col. 7, lines 40-49). Therefore in the case where Joe’s pictures are followed by Susan’s pictures, Haas’ system identifies Joe’s pictures (“a series of images”) between the reference picture containing the word “JOE” (a “tagging image”) and the reference picture containing the word “SUSAN” (another “tagging image”))
Regarding claim 8, Haas {modified by Jung} discloses the device of claim 1, wherein the processing mechanism associates data from a first tagging image file to a first set of image files (Haas: step 706, Fig. 7; col. 7, lines 26-34; see discussions in regard to claim 1), wherein the first set of image files immediately follows the first tagging image file and precedes a second tagging image file (See above discussions in regard to claim 7).
Regarding claim 10, Haas {modified by Jung} discloses the device of claim 1, comprising a computer. (Haas: Fig. 1)
Regarding claim 11, Haas {modified by Jung} discloses the device of claim 1, comprising an Internet-capable device. (Haas: Fig. 1)
Regarding claim 12, Haas {modified by Jung} discloses the device of claim 1, comprising a user interface configured to permit a user to provide instructions for naming the plurality of image files. (See for example, col. 5, lines 1-15 of Haas)
Regarding claim 19, Haas {modified by Jung} discloses a data association device for associating data to image files, (Haas: Figs. 1-3) the device comprising: 
a file receiving mechanism configured to receive a plurality of image files previously captured by an imaging device; (see discussions regarding claim 1 for the same claim limitation)
a storage medium configured to store one or more of said plurality of image files; (see discussions regarding claim 1 for the same claim limitation) and 
a processing mechanism configured to 
identify, among said plurality of image files, a first tagging image file having an image of a first text by recognizing said first text, wherein said text comprises data for a first set of image files, and a second tagging image file having an image of a second text by recognizing said second text, wherein said second text comprises second data for a second set of image files following said second tagging image file; (see discussions regarding claim 1 for the similar claim limitation. For the claimed first and second tagging image files, see discussions regarding claim 13 for the similar limitations.)
identify said first set of image files comprising image files following said first tagging image file preceding said second tagging image file; (see discussions regarding claims 7-8 for the similar claim limitations)
extract said data from the first text; (see discussions regarding claim 1 for the same claim limitation)
associate said data to said first set of images files; (see discussions regarding claim 1 for the same claim limitation) and 
save said first set of image files having said data associated therewith onto the storage medium. (see discussions regarding claim 1 for the same claim limitation)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haas {modified by Jung} as applied to claim 1 and further in view of Hvidtfeldt.
Regarding claim 9, which depends on claim 1, Haas {modified by Jung} does not disclose explicitly but Hvidtfeldt teaches, in the same field of endeavor of image processing and particularly image association, wherein the processing mechanism identifies a first tagging image having a first data and a second tagging image having a second data, wherein the set of image files is preceded by the first tagging image and followed by the second tagging image; and associates the first data and the second data to the set of image files. (Hvidtfeldt: [0027-0029]. Here the claimed tagging images are interpreted as the disclosed coded components in Figs. 2A-2B. Specifically, in Fig. 2A a “coded component 210 is captured first, followed by a series of photos 220 for the job marked by the coded component 210.” The coded components identify “the job” (“the first data and the second data” claimed) and associate the image files with “the job”.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Haas’ {modified by Jung} disclosure with Hvidtfeldt’ teachings by combining the image association device (from Haas {modified by Jung}) with the technique to associate image files with tagging image data in the tagging images before and after the image files (from Hvidtfeldt) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the image association device would still associate images in the way according to Haas {modified by Jung} and the technique to associate image files with tagging image data in the tagging images before and after the image files would continue to function as taught by Hvidtfeldt. In fact, with the inclusion of Hvidtfeldt’ technique, the image association device of Haas {modified by Jung} would be much better to satisfy customers’ needs due to the increased privacy protection of the image files. (Hvidtfeldt: [0035])
Therefore, it would have been obvious to combine Haas {modified by Jung} with Hvidtfeldt to obtain the invention as specified in claim 9. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haas {modified by Jung} as applied to claim 13 and further in view of Morris.
Regarding claim 15, which depends on claim 13, Haas {modified by Jung} does not disclose explicitly but Morris teaches, in the same field of endeavor of image processing and particularly image naming, receiving a naming convention from a user after receiving a plurality of digital image files. (Morris: steps 210-212 in Fig. 2; file-naming template = “naming convention”) 
Haas {modified by Jung} discloses a name convention such as filename_001.jpg, filename_002.jpg, etc. (Haas: col. 7, lines 31-34) but gives no indication if it is a naming convention from a user or by default. Modifying Haas’ disclosed naming convention with a naming convention from a user as taught by Morris makes it much more flexible to name images since now the user can name the images in a variety of ways as the user pleases and facilitate the later search for images. As a result, the image names can be much more descriptive of the image content, which is also the intention of Haas' disclosure (Haas: col. 3, lines 54-58).
In light of the above discussions, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Haas’ {modified by Jung} disclosure with Morris’ teachings by combining the image association method (from Haas {modified by Jung}) with the user supplied naming convention (from Morris) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the image association method would still associate images in the way according to Haas {modified by Jung} and the user supplied naming convention would continue to function as taught by Morris. In fact, with the inclusion of Morris’ user supplied naming convention, the image association method of Haas {modified by Jung} would be much more effective due to the increased flexibility in naming images as discussed above.
Therefore, it would have been obvious to combine Haas {modified by Jung} with Morris to obtain the invention as specified in claim 15. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1, 13 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12 and 1 of U.S. Patent No. 9734168 (hereinafter the ‘168 patent) in view of Haas. 
Regarding claim 1, the only difference between the claim 1 of the instant application and the claim 1 of the ‘168 patent is the following:
Instead of “to receive one or more of image files from an imaging mechanism” in the ‘168 patent, the application has “to receive a plurality of image files previously captured by an imaging device”.
However, as applicant argued during the prosecution of the ‘168 patent, “to receive one or more of image files from an imaging mechanism” actually means to not have the naming processing done in the camera and thus would mean the same thing as “to receive a plurality of image files previously captured by an imaging device” as claimed in the instant application. In any case, Haas teaches this feature as discussed above in the art rejection of claim 1. So even if the claim 1 of the ‘168 patent does not cover the case of receiving “a plurality of image files previously captured by an imaging device”, it would have been obvious to modify the claim 1 of the ‘168 patent to include such a case since as applicant argued during the prosecution of the ‘168 patent the claim 1 of the ‘168 patent could be at least modified to include such a case if not already including such a case. One of ordinary skill in the art would be motivated to make such a modification, since as pointed out by Haas, there will be situations where “the camera 102 is not equipped to perform optical character recognition”. (Haas: col. 4, lines 35-39) And in such situations, image files will be captured by a camera and naming processing will have to be done later in a computer. In other words, the computer will have to process image files previously captured. To have such a capability, being able to processing image files previously captured, will make the system of the claim 1 of the ‘168 patent much more versatile and robust. Therefore, it would have been obvious to combine the claim 1 of the ‘168 patent and Haas to obtain the invention specified in the claim 1.
Regarding claim 13, the claim 12 of the ‘168 patent discloses all limitations of claim 13 of the instant application except “capturing with an imaging device a plurality of digital image files”, which is taught by Haas in an analogous art. (Haas: camera 102 in Fig. 1 captures images (col. 5, line 44; col. 7, line 5)) It would have been obvious to a person of ordinary skill to modify the disclosure from the claim 12 of the ‘168 patent with the teaching from Haas by combining the method of the claim 12 of the ‘168 patent with Haas’ technique for capturing with an imaging device a plurality of digital image files to yield no more than predictable use of prior art elements according to their established functions. One of ordinary skill in the art would be motivated to make such a modification, since Haas’s technique would provide a practical implementation of the method of the claim 12 of the ‘168 patent by supplying the plurality of digital image files with a camera. Therefore, it would have been obvious to combine the claim 12 of the ‘168 patent and Haas to obtain the invention specified in the claim 13.
Similar obviousness discussions above regarding claim 1 apply to claim 19 of the instant application over the claim 1 of the ‘168 patent in view of Haas.

The dependent claims 2-12 and 14-18 are rejected as being obvious over the claims 1 and 12 of the ‘168 patent in view of the art of record relied upon in the rejections above, as applied to the claims above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gokturk et al. (17200869): An embodiment provides for enabling retrieval of a collection of captured images that form at least a portion of a library of images. For each image in the collection, a captured image may be analyzed to recognize information from image data contained in the captured image, and an index may be generated, where the index data is based on the recognized information. Using the index, functionality such as search and retrieval is enabled. Various recognition techniques, including those that use the face, clothing, apparel, and combinations of characteristics may be utilized. Recognition may be performed on, among other things, persons and text carried on objects. (abstract)
Park et al. (US 8704914 B2): An apparatus to automatically tag an image and a method thereof conveniently classifies images by acquiring information of a tag image when an image is photographed and stored, automatically adding tag information to the photographed image based on the information of a tag image, generating an image file, and storing the image file. The apparatus and method acquire an image and record a photographed image based on classification information of an image which is automatically tagged when the image is acquired and stored. (abstract)

    PNG
    media_image1.png
    706
    515
    media_image1.png
    Greyscale

Okisu et al. (US 20060098105 A1): A digital camera is provided which allows easy recognition of what images are stored in a folder created on a recording medium when viewed from a personal computer. The digital camera stores photographed images in folders on a removable recording medium. In response to an instruction given by the user (step #200), a specified image (#206) is determined as an image that represents all the images stored in the folder which includes that image, and then data that marks it as a representative image is recorded in the tag of the image file of the image (#208). When searching the recording medium, the personal computer identifies the representative image based on the above-mentioned data and displays the representative image in a manner superimposed on the image of the folder. (abstract)

    PNG
    media_image2.png
    531
    325
    media_image2.png
    Greyscale


Raju (US 20090171783 A1): Methods and systems for managing digital photos are disclosed. In one implementation, a method for organizing digital photos includes receiving a set of digital photos, analyzing the set of digital photos to create tags that identify content information in the set of digital photos, tagging the set of digital photos in accordance with their corresponding content information, categorizing the set of digital photos in accordance with their corresponding tags, and displaying the digital photos and their corresponding tags with a display device. (abstract)
Gies (US 20070192377 A1): In one aspect, the invention comprises software stored in a computer readable medium, comprising: (a) software for receiving a user-specified file naming convention; (b) software for electronically storing said file naming convention; (c) software for detecting whether a file has been selected for download; and (d) software for displaying a default file name for said file, wherein said default file name is constructed based on said file naming convention. (abstract)
Cragun et al. (US 20140146053 A1): Mechanisms are provided for generating alternative text descriptions for images in electronic documents. An original image embedded in an electronic document is analyzed to generate a data pattern for the image. A matching operation is performed to identify similar images in other electronic documents from sources of electronic documents based on the generated data pattern. Textual description information associated with the similar images is extracted from data associated with the similar image. An alternative text description for the original image is generated based on the extracted textual description information associated with the similar images. The alternative text description for the original image is stored in association with the original image. (abstract)
Stallings et al. (US 20090324137 A1): In an exemplary embodiment, user input is received, a selected portion of a digital image is identified based on the user input, and a tag is applied to the selected portion of the digital image. The applied tag provides an association between the selected portion of the digital image and a data instance. (abstract)
Oranje et al. (US 20150339325 A1): Image labelling can be achieved for image files having a shared property. The shared property is identified using a selection criterion, allowing a sub-group of image files to be chosen from a collection of image files. A prompt is generated that requests information from a user about the sub-group of image files. Upon receiving a user response to the prompt, an image label is created which is associated with each image file in the sub-group of image files. The shared property can be identified using metadata associated with the image files. Image labelling can be used for curating a large collection of digital images. (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669